PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Fedeyko, et al.
Application No. 15/991,565
Filed: May 29, 2018
Attorney Docket No. P01823US15               
:
:
:            DECISION  ON PETITION
:
:

	


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed October 19, 2020, to revive the above-identified application.

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Dana Kolesar appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 

The petition is DISMISSED.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above application became abandoned for failure to file a proper reply to the final Office action mailed December 23, 2019, which set a shortened statutory period for reply of three (3) months. No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on March 23, 2020. The Office mailed a Notice of Abandonment on September 16, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

	(1) the required reply, 
	(2) the petition fee, and
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was  unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.1 

The instant petition lack item(s) (1).  

A proper response to a final office action consists of either: (1) an amendment that prima facie (i.e. on its face) places the application in condition for allowance; (2) a Notice of Appeal (and the required fee); (3) a Request for Continued Examination (RCE) (and the required fee), or (4) a continuing application. Here, the amendment, filed October 13, 2020, was forwarded to the Examiner for review and was determined that it did not place the application in condition for allowance. The Examiner has issued an Advisory Action and it is being attached to the decision.

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop PetitionsRandolph Building 401 Dulany Street Alexandria, VA 22314 
 
By fax:			(571) 273-8300
ATTN: Office of Petitions

By Internet: 		EFS-Web2

Any questions concerning this matter may be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621. 



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

Enclosure: Courtesy Copy of the Advisory Action





    
        
            
    

    
        1 See MPEP 711.03(c)(II)(C) and (D).  
        2 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)